In re Rodriguez, Louis Diaz; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR89-0581; Parish of Calcasieu, 14th Judicial District Court, Div. “B”, No. 6499-87.
Prior report: La.App., 554 So.2d 269.
Granted in part; denied in part. This case is remanded to the Third Circuit Court of Appeal for reconsideration of Assignment of Error No. 4, relative to the actual weight in grams of the cocaine seized, in light of State v. Newton, 545 So.2d 530 (La.1989). In all other respects the application is denied.